     Case 3:21-cv-00434-E Document 1 Filed 03/01/21                Page 1 of 5 PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

   THE TRAVELERS PROPERTY                         §
   CASUALTY INSURANCE                             §
   COMPANY OF AMERICA                             §
        PLAINTIFF,                                §
                                                  §
   VS.                                            §   CIVIL ACTION NO. _________________
                                                  §
   J.E.S.V. INC. D/B/A PREMIER                    §
   CLEANING SERVICE,                              §
          DEFENDANT.                              §


                            PLAINTIFF’S ORIGINAL COMPLAINT

         Plaintiff, The Travelers Property Casualty Insurance Company of America (“Travelers

Property”), files this Plaintiff’s Original Complaint and would the show Court as follows:

                            PARTIES, JURISDICTION AND VENUE

         1.    Plaintiff The Travelers Property Casualty Insurance Company of America is an

insurance company duly organized under the laws of the state of Connecticut with its principal

place of business in Hartford, Connecticut.

         2.    Defendant J.E.S.V. INC. d/b/a Premier Cleaning Services (“J.E.S.V.”) is a

corporation organized under the laws of the state of Texas whose registered office is located at

2156 West Northwest Highway, Ste. 311, Dallas, Texas 75220, and may be served with process

by serving is registered agent for service of process, Elizabeth Vargas, at 2156 West Northwest

Highway, Ste. 311, Dallas, Texas 75220.

       3.      The amount in controversy exceeds the sum of $75,000 exclusive of interest and

costs. This Court has jurisdiction of this action pursuant to 28 U.S.C. §1332, in that there is

diversity of citizenship between the parties.


PLAINTIFF’S ORIGINAL COMPLAINT                                                      PAGE 1
     Case 3:21-cv-00434-E Document 1 Filed 03/01/21                  Page 2 of 5 PageID 2



       4.       Venue is proper pursuant to 28 U.S.C. § 1391(c).

                                    STATEMENT OF FACTS

        5.      Travelers Property issued to J.E.S.V. a Workers Compensation and Employer’s

Liability Policy No. 1J03721A-17-42-G for the policy period February 17, 2017 to February 17,

2018 (the “Travelers Property Policy”).

        6.      Pursuant to the Policy between Travelers Property and J.E.S.V., J.E.S.V. agreed to

pay to Travelers Property a premium for the Policy. Pursuant to the Policy between Travelers

Property and J.E.S.V., J.E.S.V.’s premium may be based on estimates, subject to computation of

a final actual premium when complete information about J.E.S.V.’s actual exposures was

available.

                                      CAUSES OF ACTION

COUNT I – BREACH OF CONTRACT

        7.      Plaintiff Travelers Property repeats and realleges the allegations of Paragraphs 1

through 6 as though fully set forth herein.

        8.      Travelers Property has duly performed all the conditions of the Policy, on its part.

        9.      In accordance with the terms of the contract, Travelers Property conducted physical

and estimated audits of J.E.S.V. which resulted in billings of $366,250.00 for the Travelers

Property Policy.

        10.     Travelers Property has duly sent to J.E.S.V. invoices for the insurance premium thus

due and owing under the Policy. J.E.S.V. has refused and neglected to pay the premium or any

part thereof.




PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 2
     Case 3:21-cv-00434-E Document 1 Filed 03/01/21                 Page 3 of 5 PageID 3



        11.    The Policy remained in full force and effect through the date of termination and

Travelers Property fully performed all terms and conditions of the Policy and J.E.S.V. received

the benefit thereof.

        12.    J.E.S.V. has thus materially breached the contract of insurance and has failed

and neglected to perform the conditions of said contract on its part, in failing to pay to Travelers

Property the sum due and owing for the premium under the Policy.

        13.    By reason of the foregoing, Travelers Property has been damaged in the amount of

$366,250.00.

COUNT II – QUANTUM MERUIT

        14.    Plaintiff Travelers Property repeats and realleges the allegations of Paragraphs 1

through 13 as though more fully set forth herein.

        15.    From on or about February 17, 2017 through February 17, 2018 Travelers Property

provided insurance coverage and other beneficial services to J.E.S.V. Said services, among others,

included providing insurance coverage pursuant to Policy of insurance and handling and

investigating claims.

        16.    J.E.S.V. has received the value of the insurance coverage thus provided and agreed

to pay for same.

        17.    The reasonable value of the insurance coverage thus provided and not paid for is

$366,250.00.

        18.    By virtue of the value of said insurance coverage, there is due to Travelers Property

from J.E.S.V. the total sum of $366,250.00.




PLAINTIFF’S ORIGINAL COMPLAINT                                                        PAGE 3
     Case 3:21-cv-00434-E Document 1 Filed 03/01/21                 Page 4 of 5 PageID 4



                                      ATTORNEY’S FEES

        19.    Plaintiff is entitled to recover reasonable and necessary attorney fees under TEXAS

CIVIL PRACTICE & REMEDIES CODE Chapter 38 because this is a suit for breach of a written contract

and services provided. Plaintiff retained counsel, who presented Plaintiff's claim to Defendant.

Defendant did not tender the amount owed within 30 days of when the claim was presented.

                                 CONDITIONS PRECEDENT

        20.    All conditions precedent to plaintiff's claim for relief have been performed or have

occurred.

        WHEREFORE, Plaintiff demands judgment against the defendant as follows:

        1.     On the first count, compensatory damages in the amount of $366,250.00 with

interest thereon;

        2.     On the second count, compensatory damages in the amount of $366,250.00 with

interest thereon;

        3.     Awarding plaintiff attorney’s fees, costs and disbursements of this action; and

        4.     Awarding plaintiff such other, further, or different relief as to this court may seem

just and proper.




PLAINTIFF’S ORIGINAL COMPLAINT                                                        PAGE 4
     Case 3:21-cv-00434-E Document 1 Filed 03/01/21     Page 5 of 5 PageID 5



                                       Respectfully submitted,

                                       /s/ Steven T. Ramos
                                       STEVEN T. RAMOS
                                       Texas Bar No. 00784812
                                       AYIK & ASSOCIATES
                                       1301 E. Collins Blvd., Suite 490
                                       Richardson, TX 75081
                                       Direct Dial: 214-570-6596
                                       Facsimile: 214-570-6262
                                       Email: stramos@travelers.com

                                       AND

                                       /s/ Thomas A. Marin
                                       Thomas A. Martin, Esq.
                                       New York Bar No. 1127711
                                       PUTNEY, TWOMBLY, HALL & HIRSON LLP
                                       521 Fifth Avenue
                                        New York, NY 10175
                                       Telephone: 212-682-8020
                                       Facsimile: 212-682-9380
                                       Email: tmartin@putneylaw.com
                                       Pro Hac Vice Application Submitted

                                       ATTORNEYS FOR PLAINTIFF
                                       TRAVELERS PROPERTY CASUALTY
                                       COMPANY OF AMERICA




PLAINTIFF’S ORIGINAL COMPLAINT                                            PAGE 5
